DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 16-31 are currently pending in the application; of these, claims 16 and 31 are independent.  All of the currently pending claims have been examined in the present Office action.

Specification
3.	The abstract of the disclosure is objected to because it is of undue length (the abstract should be within the range of 50 to 150 words in length).  Correction is required.  See MPEP § 608.01(b).

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling fan being carried by the machine frame (as recited in claim 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 24 contradicts that of claim 22, from which claim 24 depends.  Specifically, claim 24 introduces an apparatus housing “arranged on the milling drum housing” (i.e., the apparatus housing is not a part of the milling drum housing, but is a separate and distinct housing) and further recites that the heat exchanger and cooling fan are arranged on a 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 16 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubischer et al., U.S. Patent Application Publication No. 2017/0292649 (“Lubischer”) 
	Lubischer discloses a milling unit for an earth working machine, the milling unit including a milling drum housing (see the exchangeable milling drum box 7 in Figs. 1 and 3), a milling drum 9 rotatably supported within the housing 7, and a closed operating-medium circuit (circulation circuit 30; Fig. 5).  The circuit 30 has an operating-medium pump 16 configured to circulate an operating medium (i.e., lubricant) in the circuit and a heat exchanger 20 through which the operating medium flows (see paragraph [0037]).  Lubischer further discloses that the heat exchanger may be arranged on the milling drum housing (e.g., in an indentation 25; see Fig. 3 and paragraph [0038]).  Arranged in this location, the heat exchanger will be exposed to the ambient atmosphere and, thus will be impinged upon by air movement (caused, for 
	With respect to claim 28, Lubischer discloses a milling drum transmission 13 and the disclosed operating medium is transmission oil (see, e.g., paragraph [0037]).
	With respect to claim 29, Lubischer further discloses a mechanical coupling subassembly (e.g., connections 21), which is configured for repeated coupling to a counterpart subassembly (i.e., interface 28) on the machine.  See paragraph [0032].

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

13.	Claims 17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lubischer as applied to claim 16 above and further in view of Burkhart, German patent publication no. DE-10202613-A.
The explanation that follows is made with reference to both the original Burkhart publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Translation”).
As discussed above, Lubischer discloses all of the limitations of claim 16.  Lubischer does not, however, specifically disclose a cooling fan, as recited in claims 17 and 22.
In the same field of endeavor, Burkhart discloses a transmission oil cooling system including a liquid to liquid heat exchanger 3 that transfers heat from transmission oil from the transmission 2 to a cooling water circuit 4, which is cooled by a radiator (engine cooler 4) equipped with a fan 9.  Burkhart teaches providing an additional fan to apply cooling air to the heat exchanger 3 (see paragraph [0020] of the Translation).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Burkhart, to provide a cooling fan in association with the heat exchanger 20 of Lubischer, in order to enhance the cooling ability of the Lubischer transmission cooling arrangement.

With respect to claim 24, the area including the indentation 25 is considered to be an apparatus housing that houses an apparatus different from the milling drum (i.e., the connections 21; see Fig. 3 and paragraph [0032]).

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lubischer as applied to claim 16 above and further in view of Bolton et al., U.S. Patent No. 5,219,016 (“Bolton”).
As discussed above, Lubischer discloses all of the limitations of claim 16.  Lubischer does not, however, specifically disclose arranging the heat exchanger on the milling drum housing movably, as recited in claim 18.
In the same field of endeavor, Bolton discloses a mounting arrangement for a heat exchanger (i.e., a motor vehicle radiator 24; see Figs. 1-2).  In order to isolate the radiator from vehicle vibrations, Bolton teaches mounting the radiator to the vehicle, using a plurality of elastomeric isolators (e.g., the isolator 186 shown at one side of the radiator bottom and the isolators 154, 156 shown at opposite sides of the radiator top).  These isolators isolate the radiator from vehicle vibrations by permitting restricted longitudinal and lateral relative movement of the radiator (see, e.g., col. 3, lines 40-41 and col. 5, lines 28-31).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Bolton, to mount the Lubischer heat exchanger movably relative to the milling drum housing, in order to isolate the heat exchanger from vehicle vibrations.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Lubischer as applied to claim 16 above and further in view of Burkhart, German patent publication no. DE-10202613-A and Bolton et al., U.S. Patent No. 5,219,016 (“Bolton”).
As discussed above, Lubischer discloses all of the limitations of claim 16.  Lubischer does not, however, specifically disclose a cooling fan, as recited in claim 19.
In the same field of endeavor, Burkhart discloses a transmission oil cooling system including a liquid to liquid heat exchanger 3 that transfers heat from transmission oil from the transmission 2 to a cooling water circuit 4, which is cooled by a radiator (engine cooler 4) equipped with a fan 9.  Burkhart teaches providing an additional fan to apply cooling air to the heat exchanger 3 (see paragraph [0020] of the Translation).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Burkhart, to provide a cooling fan in association with the heat exchanger 20 of Lubischer, in order to enhance the cooling ability of the Lubischer transmission cooling arrangement.
Neither Lubischer nor Burkhart specifically disclose providing a fan with a fan frame or arranging the fan frame movably relative to the milling drum housing, as recited in claim 19.  
In the same field of endeavor, Bolton discloses a mounting arrangement for a fan shroud assembly 10 and a heat exchanger (i.e., a motor vehicle radiator 24; see Figs. 1-2).  Bolton teaches the use of a fan frame (see, e.g., fan shroud 20 in Fig. 2) that is mounted to the radiator 24 and rotatably supports a fan blade 42.  In order to isolate the radiator from vehicle vibrations, Bolton teaches mounting the radiator to the vehicle, using a plurality of elastomeric isolators (e.g., the isolator 186 shown at one side of the radiator bottom and the isolators 154, 156 shown at opposite sides of the radiator top).  These isolators isolate the radiator from vehicle vibrations by permitting restricted longitudinal and lateral relative movement of the radiator (see, e.g., col. 3, lines 40-41 and col. 5, lines 28-31).
.

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lubischer as applied to claim 16 above and further in view of Burkhart, German patent publication no. DE-10202613-A and MacGregor et al., U.S. Patent Application Publication No. 2013/0319778 (“MacGregor”).
As discussed above, Lubischer discloses all of the limitations of claim 16.  Lubischer does not, however, specifically disclose a cooling fan, as recited in claims 17 and 22.
In the same field of endeavor, Burkhart discloses a transmission oil cooling system including a liquid to liquid heat exchanger 3 that transfers heat from transmission oil from the transmission 2 to a cooling water circuit 4, which is cooled by a radiator (engine cooler 4) equipped with a fan 9.  Burkhart teaches providing an additional fan to apply cooling air to the heat exchanger 3 (see paragraph [0020] of the Translation).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Burkhart, to provide a cooling fan in association with the heat exchanger 20 of Lubischer, in order to enhance the cooling ability of the Lubischer transmission cooling arrangement.
Neither Lubischer nor Burkhart specifically disclose providing a heat exchanger and cooling fan as a preassembled subassembly, as recited in claim 20.  

It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in MacGregor, to provide the heat exchanger and fan of Lubischer and Burkhart as a preassembled unit, in order to simplify the manufacturing process.

17.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lubischer as applied to claim 16 above and further in view of MacGregor et al., U.S. Patent Application Publication No. 2013/0319778 (“MacGregor”).
As discussed above, Lubischer discloses all of the limitations of claim 16.  Lubischer does not, however, specifically disclose a heat exchanger of the type specified in claim 21.
In the same field of endeavor, MacGregor discloses an arrangement for cooling an engine fluid (e.g., coolant, engine oil) using a heat exchanger (see, e.g., heat exchanger 50c in Figs. 5-7).  MacGregor teaches providing the heat exchanger as a cross-flow heat exchanger (see paragraph [0055]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in MacGregor, to provide the Lubischer heat exchanger as a cross-flow heat exchanger, in order to efficiently remove heat from the fluid being cooled.

31 is rejected under 35 U.S.C. 103 as being unpatentable over Lubischer et al., U.S. Patent Application Publication No. 2017/0292649 (“Lubischer”) in view of Burkhart, German patent publication no. DE-10202613-A.
The explanation that follows is made with reference to both the original Burkhart publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Translation”).
Lubischer discloses an earth working machine (see Fig. 1) having a machine frame 3 and a milling unit removably mounted on the machine frame (see the exchangeable milling drum box 7 in Figs. 1 and 3).  The milling unit includes a milling drum 9 rotatably supported within a milling drum housing 7 (drum box 7), and a closed operating-medium circuit (circulation circuit 30; Fig. 5).  The circuit 30 has an operating-medium pump 16 configured to circulate an operating medium (i.e., lubricant) in the circuit and a heat exchanger 20 through which the operating medium flows (see paragraph [0037]).  Lubischer further discloses that the heat exchanger may be arranged on the milling drum housing (e.g., in an indentation 25; see Fig. 3 and paragraph [0038]).  Arranged in this location, the heat exchanger will be exposed to the ambient atmosphere and, thus would be impinged upon by air movement (caused, for example, by wind or by movement of the machine).  Accordingly, the Lubischer heat exchanger is considered to be “configured for flow impingement by a cooling gas, separate from the operating medium, in an open cooling-gas flow”, as recited in independent claim 31.  Lubischer does not, however, specifically disclose a cooling fan, as recited.
In the same field of endeavor, Burkhart discloses a transmission oil cooling system including a liquid to liquid heat exchanger 3 that transfers heat from transmission oil from the transmission 2 to a cooling water circuit 4, which is cooled by a radiator (engine cooler 4) equipped with a fan 9.  Burkhart teaches providing an additional fan to apply cooling air to the heat exchanger 3 (see paragraph [0020] of the Translation).
.

Allowable Subject Matter
19.	Claims 23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bouplon discloses a road surface removing machine having a heat exchanger and blower to cool hydraulic fluid.  Graner et al. discloses a surface milling machine having a circuit for cooling electric drum drive motors, the circuit including heat exchangers.  Baldus discloses a milling machine having heat exchangers and fans for cooling various machine systems.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        28 September 2021